The executor returned an inventory with appraisal of $10,000, and published notice to creditors to present their claims within four months. Subsequently the widow moved that other property' be appraised. The executor admitted other property; the Court ordered its appraisal, and it was returned valued at $26.50. The widow then moved the Court for an order that the executor give notice to creditors to present their claims within ten months. The executor replies that he has already given a notice for four months; that the value of the estate is less than $10,000; that a piece of real estate valued in the first inventory at $2,500 does not belong to the estate.
By the Court:
The executor cannot impeach his inventory and appraisal. It appears of record that the estate is of the value of $10,026 50, and therefore the notice to *204creditors must be for ten months instead of four, The notice already given goes for nothing. The Court has power to compel its officer to comply with the statute.
Order made.